Citation Nr: 1529699	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD) and major depressive disorder, single episode, prior to March 11, 2014.

2.  Entitlement to a rating in excess of 30 percent for ichthyosis vulgaris, previously rated as tinea versicolor.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued a 30 percent rating for PTSD with major depressive disorder, single episode ("PTSD"), and continued a 30 percent rating for tinea versicolor.  

In January 2014, during the pendency of appeal, the RO increased the rating for PTSD to 70 percent effective June 23, 2004.  In an October 2014 rating decision, the RO increased the rating for PTSD to 100 percent effective March 11, 2014.  The September 2014 decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal for the period of appeal prior to March 11, 2014 and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran also originally appealed an issue of entitlement to total rating based on individual unemployability (TDIU) by reason of service-connected disabilities; however, the RO granted entitlement to TDIU in an April 2015 rating decision.  As this claim was granted in full, the issue is no longer in appellate status or before the Board.

The Board notes that although the Veteran requested a hearing before the Board, he failed to report to a hearing scheduled in March 2014 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.

The Board remanded this case in April 2014 for additional development.  The Board notes that the prior April 2014 remand characterized the claim for PTSD as encompassing a claim of a rating higher than 30 percent prior to June 23, 2004 and higher than 70 beginning June 23, 2004.  Review of the record reflects, however, that the current claim originated from a claim for an increase received in March 2009.  While the Veteran previously had a claim from March 2004, after the April 2006 Statement of the Case, the Veteran failed to timely file a substantive appeal.  No further correspondence was received until the March 2009 claim for an increase.  During the pendency of the March 2009 claim, the RO granted an increased 70 percent evaluation in a January 2014 rating decision.  The RO made this rating effective June 23, 2004.  Thus, while the proper rating from June 23, 2004 is clearly on appeal, the Board finds that the rating prior to June 23, 2004 is not currently on appeal.  

The RO was instructed to obtain all outstanding VA treatment records since April 2011, give the Veteran an opportunity to identify non-VA medical records and provide VA with authorization to obtain any such records, and schedule the Veteran for a VA PTSD examination.  The RO subsequently associated VA treatment records with the claims file and sent a notice letter to the Veteran giving him the opportunity to disclose any non-VA treatment records.  In addition, the Veteran underwent a VA PTSD examination in June 2014 and the examination report is associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the entire period of appeal, the service-connected PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood; and did not more nearly approximate total occupational and social impairment.

2.  For the entire period of appeal, the service-connected ichthyosis vulgaris is shown to have affected more than 5 percent but less than 20 percent of the entire body area and to have been treated with topical therapy.


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  For the entire appeal period, the criteria for the assignment of a disability rating in excess of 30 percent for service-connected ichthyosis vulgaris have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in May 2009, prior to the adjudication of the instant claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that the Veteran has been represented by a Veteran's Service Organization and counsel throughout the adjudication of the claim, and there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in July 2010, December 2013, January 2014, and June 2014 to obtain medical evidence regarding the severity of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating for PTSD Prior to March 11, 2014

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2014).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Here, the Board finds that for the entire period of appeal, the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411, and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  

The Veteran had a VA PTSD examination in July 2010.  He reported that since his last evaluation (in July 2004), he reported increased nightmares, anxiety, depression, anger problems, being withdrawn, and problems with memory and concentration.  The Veteran stated that he lived in a bad part of town that had gunfire and helicopters, which triggered bad memories.  He also stated that he was divorced, had been unemployed for the past 10 years, and was not receiving any treatment for his PTSD.  He indicated he had 10 siblings and described the current relationship with his siblings as fair and minimal contact.  He also reported a fair relationship with his children.  Upon physical examination, the examiner found the Veteran to have appropriate hygiene and behavior.  His affect and mood were noted to show mood swings, anxiety, and depressed mood.  The Veteran also had problems getting along with others, impaired attention and/or focus, difficulty concentrating during conversations, signs of suspiciousness, and mild memory impairment.  There were no signs of panic attacks, delusions, hallucinations, obsessive-compulsive behavior, impaired judgment, or suicidal or homicidal ideation.  The examining psychologist concluded that the Veteran's GAF score was 52, noting that he was able to handle his finances and that mentally he had some occasional interference in performing activities of daily living because of memory and concentration problem.  The examiner also concluded that the Veteran had difficulty establishing and maintaining effective work and social relationships because of depressing and anger secondary to PTSD, and that he had occasional interference with recreation or leisure pursuits due to being withdrawn and isolative.

In April 2011, the Veteran was seen by a VA psychiatric clinic.  A treatment note indicates that he had not been seen at VA since 2005.  The Veteran reported symptoms of having a short fuse, irritability, moodiness, exaggerated startle, being on guard most of the time, social avoidance, fragmented sleep, and nightmares.  He also stated that he lived with his son, and that he also had a daughter.  Hygiene was fair, mood was euthymic and affect was irritable.  Speech was normal.  Thought process did not reflect abnormal content.  Memory was intact and insight and judgment were intact.  

In January 2014, the Veteran had another VA PTSD examination.  The Veteran reported that his social life was not as good as it used to be, and that he could not go out much because shootings and violence in the streets brought back memories.  He stated that he was still divorced and not in a relationship, and that his relationship with his family was not as good as it once was but that he saw his children regularly.  The examiner indicated that the Veteran's symptoms included depressed mood; anxiety; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; impairment of short-term and long-term memory, for example, retention of only highly learned material while forgetting to complete tasks; flattened affect; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including a work or work-like setting.  The examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

A February 2014 letter from a VA psychiatrist reported that the Veteran persistently experienced intrusive distressing recollections of Vietnam War, persistenly dreams of the frightening, threatening experience over the combat zone and although he tried to avoid stimuli associated with Vietnam, he suffered from generalized anxiety disorder and severe panic attacks triggered by activities and had severe outburst of anger.  He lived in fear of hostile actions and terrorist activities.  He previously had been married with significant problems in marriage.  The psychiatrist indicated PTSD caused a severe impairment and occupational, social and other areas of functioning in daily life activities and the Veteran lead an isolated life.  His GAF was 48.  The physician felt his symptoms preclude the Veteran's effectively working with others or maintaining a gainful employment.  It was clear he was unable to maintain attention and concentration to carry out job instructions due to marked impairment in cognitive function from PTSD, depression and anxiety.  The underlying treatment record noted complaints of stress, sleep difficulty, memory problems, flashbacks and inability to hold a job.  He indicated he lived with a brother in a family home.  He reported that he lost two siblings in the prior 4 years but was unable to attend the funeral as he could not take it.   He was alert and attentive and cooperative and reasonable.  Speech was normal rate and rhythm and language was intact.  Mood was euthymic and affect was congruent with mood.  There was no evidence of perceptual disturbance or abnormality of thought process or content.  Insight and judgment were good.  Memory was intact for remote memory and for recent memory he remembered 2 of 3 items after 5 minutes.  There was no current suicidal or homicidal ideation.  

The evidence shows that for the entire period of appeal the Veteran's PTSD manifested by symptoms including depressed mood, anxiety, flattened affect, chronic sleep impairment, mild memory loss, and difficulty establishing and maintaining effective relationships.  The sole GAF score assigned was 52, which is indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  Treatment records indicate that for the entire period of appeal, the Veteran was consistently depressed and had difficulty in establishing and maintaining effective work and social relationships, but that he was capable of managing his finances and had relationships with his children.  Such impairment warrants no more than a 70 percent disability rating.

Thus, for the entire period of appeal, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected PTSD.  The evidence establishes that the Veteran's PTSD does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was consistently found to display appropriate behavior, without impaired judgment.  The Veteran was also never found to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

Furthermore, the symptoms the Veteran does have (social withdrawal, anger, nightmares, depression, memory problems, etc.) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retains some occupational and social functioning.  In spite of the Veteran's symptoms, he retained some relationship with his children and minimal contact with his siblings.  The Board has considered that the Veteran was found by the July 2010 VA examiner to have occasional interference in performing activities of daily living.  The Board notes, however, that the Veteran was also observed by the July 2010 VA examiner to have appropriate hygiene, and that the examiner assigned a GAF score of 52, indicating that the Veteran's symptoms were of moderate severity.  The July 2010 and January 2014 VA examiners specifically did not find total social and occupational impairment.  He has never been hospitalized or required inpatient or domiciliary care for his condition.  As such, the Board finds that the Veteran's occasional interference in performing activities of daily living was not of such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

Accordingly, for the entire period of appeal, the Board finds that the Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation.

Increased Rating for Ichthyosis Vulgaris

The Veteran's ichthyosis vulgaris is rated under Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that a condition of the skin (Diagnostic Code 7899) is rated under the criteria for dermatitis or eczema (Diagnostic Code 7806).  

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated zero percent disabling.  38 C.F.R. § 4.118.  

A 10 percent rating is warranted where the dermatitis or eczema involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id. 

A 30 percent rating is warranted where the dermatitis or eczema involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id. 

A 60 percent rating is warranted where the dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.

Diagnostic Code 7817, exfoliative dermatitis (erythroderma), is also applicable.  Under Diagnostic Code 7817, a noncompensable rating is warranted for any extent of involvement of the skin that requires no more than the use of topical therapy during the past 12 months.  38 C.F.R. § 4.118, Diagnostic Code 7817. 

A 10 percent rating is warranted where there is any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is warranted for any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id. 

A 60 percent rating is assigned where there is generalized involvement of the skin without systemic manifestations; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  Id.

A 100 percent rating is assigned where there is generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  Id.

Here, the Board finds that for the entire period of the appeal, the service-connected ichthyosis vulgaris does not more closely approximates the criteria for a rating in excess of 30 percent under Diagnostic Codes 7806.  The evidence of record shows that the service-connected ichthyosis vulgaris affects 5 percent but less than 20 percent of the entire body and is treated with topical corticosteroids.

In July 2010, the Veteran had a VA skin examination.  The Veteran reported that his skin condition was located on both lower legs, and that symptoms included itching and shedding.  He stated that within the past 12 months, he used topical hydrocortisone daily, and that in the past he used intensive light therapy for more than 6 weeks.  The examiner changed the diagnosis to chronic eczematous dermatitis.  The Veteran had the eczematous dermatitis on the anterior border of both tibial bones and surrounding area, with characteristics of exfoliation, crusting, disfigurement, hyperpigmentation of more than 6 square inches, and abnormal texture of more than 6 square inches.  There was no evidence of acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  There was also no ulceration, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  Skin lesions covered zero percent of the exposed area.  The skin lesion coverage relative to the whole body was 2 percent, and was not associated with systemic disease or a nervous condition.

In April 2011, the Veteran was seen at VA with a complaint of a rash on his left lower extremity that has been off and on for many years, which caused a dry scaly rash with itching.  He reported that he used over-the-counter medication that provided some relief but did not improve the condition.

In December 2013, the Veteran underwent another VA skin examination.  He reported symptoms of dryness and itching, and stated that he tried multiple topical creams without relief.  Upon physical examination, the examiner diagnosed the Veteran with ichthyosis vulgaris.  The examiner reported that the Veteran did not have any benign or malignant skin neoplasms or systemic manifestations due to any skin diseases.  The Veteran had used topical corticosteroids and urea cream to treat the skin condition for at least 6 weeks in the past 12 months, but not constant use.  The Veteran had not had any other treatments or procedures in the past 12 months.  The examiner indicated that the Veteran's ichthyosis vulgaris manifested by thickened, dry, and scaly skin on the bilateral lower legs, and covered zero percent of the Veteran's exposed body area (face, hands, and neck) and 5 to 20 percent of the Veteran's total body area.  The examiner also reported that the Veteran had not had any debilitating or non-debilitating episodes of urticaria in the past 12 months, and did not have acne or chloracne, vitiligo, scarring alopecia, alopecia areata, hyperhidrosis, or scars.  

The evidence of record shows that for the entire period of appeal, the service-connected ichthyosis vulgaris affects zero percent of the exposed body areas and greater than 5 percent but less than 20 percent of the total body area affected.  In addition, for the entire period of appeal, the ichthyosis vulgaris has been treated with topical corticosteroid cream.  See Dorland's Illustrated Medical Dictionary, 1848 (30th ed. 2003) (defining systemic as "pertaining to or affecting the body as a whole").  There is no evidence that the Veteran's ichthyosis vulgaris required systemic therapy.  Such a disability picture warrants no more than a 30 percent disability under Diagnostic Codes 7806.

Thus, for the entire period of appeal, the evidence preponderates against the assignment of a 60 percent rating for the Veteran's service-connected ichthyosis vulgaris.  The evidence establishes that the Veteran's ichthyosis vulgaris does not more nearly approximate a skin condition that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or; constant or near-constant systemic therapy required during the past 12-month period, which would warrant a 60 percent rating under Diagnostic Code 7806.  

In addition, the evidence preponderates against an alternative rating in excess of 30 percent under Diagnostic Code 7817.  To warrant a 60 percent rating under this code, the ichthyosis vulgaris must show generalized involvement of the skin without systemic manifestations; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  In this case, the Veteran has not treated his ichthyosis vulgaris with system corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy.  The Board has considered that the Veteran reported past light therapy treatment in the July 2010 examination, but does not find that past treatment of 6 or more weeks is of such frequency to constitute constant or near-constant treatment.

Accordingly, for the entire period of appeal, the Board finds that a rating in excess of 30 percent for ichthyosis vulgaris is not warranted.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, flattened affect, difficulty establishing and maintaining effective relationships, and dry, scaly, and itchy skin are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.








ORDER

A rating in excess of 70 percent for PTSD and major depressive disorder, single episode, for the period of appeal prior to March 11, 2014 is denied.

A rating in excess of 30 percent for ichthyosis vulgaris is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


